Citation Nr: 1029209	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for agenesis of the left 
testicle. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In February 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

The record does not show that the Veteran submitted a substantive 
appeal to perfect the appeal for service connection for agenesis 
of the left testicle after the July 2009 statement of the case 
(SOC); however, the RO has certified all of the issues as being 
on appeal.  The filing of a substantive appeal is not a 
jurisdictional requirement.  Jurisdiction over claims vests in 
the Board when the agency of original jurisdiction (AOJ) 
certifies those claims for appeal after issuing a statement of 
the case, regardless of whether a substantive appeal has been 
submitted.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003).  Therefore, the 
Board will waive the requirement of the substantive appeal and 
proceed with the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).
The Veteran contends that he incurred tinnitus as a result of his 
active duty service as a missile crewman.  He testified during 
the February 2010 hearing that tinnitus was first diagnosed by a 
private audiologist affiliated with his employer.  Review of the 
claims folder indicates that clinical records associated with 
this treatment are of record, and the Veteran was noted to have 
reported significant ringing in his ears beginning in June 2004.  
A May 2005 email from the private audiologist indicates that the 
Veteran was diagnosed with a standard threshold shift in his 
hearing that was not due to work-related noise exposure.  Rather, 
the audiologist attributed the Veteran's hearing loss to his past 
history of firearm use.  While the audiologist did not 
specifically address the Veteran's tinnitus and the record notes 
a history of recreational use of firearms, the Board finds that 
the evidence does indicate that the Veteran's tinnitus may be 
related to service.  A VA examination is therefore necessary to 
determine whether the Veteran's current tinnitus is related to 
any incident of active duty service.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

With respect to the claim for service connection for agenesis of 
the left testicle, the record contains some evidence indicating 
that this disorder existed prior to enlistment.  Specifically, 
the May 1967 examination for separation diagnosed the Veteran 
with a congenital agenesis of the testicle.  However, no 
abnormalities of the Veteran's genitals were documented during 
the April 1965 enlistment examination.  The presumption of 
soundness is therefore applicable and can only be rebutted with 
clear and unmistakable evidence that the Veteran's left testicle 
agenesis pre-existed service and was not aggravated therein.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009) .  
Upon remand, the Veteran should be provided a VA examination with 
an opinion addressing whether his agenesis of the left testicle 
clearly and unmistakably existed prior to service and did not 
undergo an increase during service beyond the natural progress of 
the disease.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ear 
examination to determine the nature and 
etiology of his tinnitus.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  

Based on a review of the claims file, the 
Veteran's lay statements, and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis 
corresponding to the claimed tinnitus.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's active service, including his 
reports of noise exposure.  A complete 
rationale should also be provided for all 
opinions and conclusions in a typewritten 
report.

	2.  Schedule the Veteran for a VA 
genitourinary examination with an 
appropriate examiner to determine the nature 
and etiology of  his agenesis of the left 
testicle.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  

The examiner should provide a medical 
opinion as to whether the Veteran's 
disability clearly and unmistakably 
existed prior to service, and if so, 
whether it clearly and unmistakably 
underwent an increase during service beyond 
the natural progress of the disease.  A 
complete rationale should also be provided 
for all opinions and conclusions in a 
typewritten report.

3.  After completion of the above 
development, readjudicate the claims on 
appeal.  If the determination of either 
claim remains adverse to the Veteran, he and 
his representative should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


